  Case 1:16-cv-05824-LDH-CLP Document 68 Filed 02/21/19 Page 1 of 1 PageID #: 831



                                                                                                    WWW.RIVKINRADLER.COM

                                                                                                    926 RXR Plaza
                                                                                                    Uniondale, NY 11556-0926
                                                                                                    T 516.357.3000 F 516.357.3333


SCOTT R. GREEN
PARTNER
(516) 357-3139
scott.green@rivkin.com



                                                          February 21, 2019


VIA ECF

Hon. Cheryl L. Pollack
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East, Room 1230
Brooklyn, NY 11201

             Re:   Omar, et. al. v. 1 Front Street Grimaldi, Inc. et al.
                   Docket No. 1:16-cv-05824 (LDH)(CLP)
                   RR File No.: 2123-7

Dear Magistrate-Judge Pollack:

        Rivkin Radler LLP is counsel to Defendants in this matter. On behalf the Defendants, Mr. Frank
Ciolli will appear in person at Show Cause Hearing scheduled for February 22, 2019.

             Thank you for your consideration.

                                                          Very truly yours,

                                                          RIVKIN RADLER LLP

                                                          Scott R. Green

                                                          Scott R. Green

cc:     All counsel Via ECF


4272564 v1




9 Thurlow Terrace               21 Main Street, Court Plaza South   477 Madison Avenue                   2649 South Road
Albany, NY 12203-1005           West Wing, Suite 158                New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199   Hackensack, NJ 07601-7021           T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                T 201.287.2460 F 201.489.0495
